Citation Nr: 9932031	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-32 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision dated on December 3, 1991, which denied the 
veteran's claim for a compensable evaluation for his service-
connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that held that there was no evidence of clear 
and unmistakable error in the December 1991 rating decision 
denying a compensable rating for the veteran's service-
connected bilateral pes planus.  A notice of disagreement was 
received in September 1997.  A statement of the case was 
issued in October 1997.  A substantive appeal was received in 
November 1997.


FINDINGS OF FACT

1.  The RO, on December 3, 1991, denied the veteran's claim 
for an increased (compensable) evaluation for his service-
connected bilateral pes planus.  The veteran did not file a 
timely appeal from this decision.

2.  The allegation that the RO, in a rating decision of 
December 1991, misevaluated the evidence does not comprise a 
legally cognizable claim of clear and unmistakable error.


CONCLUSION OF LAW

1.  The RO's December 1991 rating decision which denied 
entitlement to an increased (compensable) rating for pes 
planus is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).

2.  The veteran has not submitted a viable claim of clear and 
unmistakable error in the December 1991 rating action denying 
a compensable evaluation for pes planus.  38 C.F.R. § 3.105 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection was established for bilateral pes planus 
in March 1946.  In September 1991, the veteran filed a claim 
for increase in the rating assigned for this disability.  At 
that time, he mentioned problems with his ankles.  In 
connection with his claim, a December 1990 record from the 
Podiatry Hospital of Pittsburgh was received.  It indicated 
that the veteran was seen there complaining of ankle pain, 
noting that his right ankle had been getting progressively 
worse for several years.  He also complained of ankle rolling 
which caused irritation of the sinus tarsi and indicated that 
he had an accommodation on his shoe.  He noted that he 
experienced no pain on weightbearing but that walking a block 
and a half caused pain.  

Physical examination revealed a collapse of the right medial 
calcaneus with tenderness to the navicular bone area and 
posterior medial malleolus.  There was also tenderness about 
the sinus tarsi region with spasm about the peroneal brevis.  
He was unable to stand on his toes, but he was able to 
plantar flex his digits.  A request for x-ray form showed 
diagnoses of midfoot collapse on the right and rule out 
"PT" rupture.  X-rays taken in conjunction with this 
examination revealed bilateral pes planus, that each tibial 
sesamoid was bipartite, and that a spur rose from the 
posterior process of the right and left calcaneus.     

The report of the November 1991 VA examination indicates that 
the veteran gave a history of chronic right ankle 
deterioration and laxity, and noted that he wore a special 
shoe with right ankle support and a medial wedge.  He 
complained of right ankle medial laxity and deviation, that 
the ankle was occasionally tender, that he walked with 
difficulty, and that he was only able to walk short distances 
(using a cane).   

Physical examination revealed that the veteran's arches were 
significantly flattened out with medial deviation and laxity 
of the right ankle, and he walked with a limp in an effort to 
keep weight off of the right ankle.  Range of motion studies 
revealed that the veteran was able to flex the right and the 
left ankles to 30 and 45 degrees, respectively, and dorsiflex 
both 10 degrees.  The right ankle was found to have a poor 
ability to turn inward, it bowed inward, and there was medial 
laxity.  Such manifestations caused the veteran to limp.  
Motor strength, pulses, and deep tendon reflexes were normal.  
The diagnoses included bilateral flat feet; a right ankle 
deformity with decreased range of motion and gait 
disturbance; and cardiac ectopy, unknown etiology.

By rating action of December 1991, it was reported that the 
etiology of the veteran's right ankle condition was unknown.  
The claim for increase was denied.  By rating action dated in 
January 1992, the veteran was notified of the denial of the 
claim for a compensable rating for bilateral flat feet.  He 
was informed of his appellate rights.  By letter dated later 
that same month, the veteran took issue with the rating 
action to the extent only that no mention was made of his 
ankle disability.  There is no date stamp on the letter, but 
it appears to have been received in February 1992.  By rating 
action dated in May 1992, service connection for bilateral 
ankle disability was denied.  It was conceded that the RO 
failed to address the issue in its November 1991 rating 
action and failed to consider the medical records from the 
Podiatry Hospital of Pittsburgh.  In May 1992, the veteran 
was notified of this action and of his appellate rights.

In November 1992, a notice of disagreement with regard to the 
denial of the issue of service connection for a bilateral 
ankle disability as secondary to service connected pes planus 
was received.  A statement of the case was issued in June 
1993 which dealt with the issue of secondary service 
connection for a bilateral ankle disability, and the veteran 
was notified of his appellate rights.  A timely substantive 
appeal was not filed with regard to this matter.

In February 1997, the veteran requested that his claim for 
service connection for a ruptured tendon in the right ankle 
as secondary to service connected fallen arches be reopened.  
In support thereof, he submitted a medical statement from M. 
P. McGonigal, M.D.  The statement was to the effect that the 
veteran had painful feet due to a complete collapse of both 
arches.  He reported that this condition progressed and 
resulted in a tendon rupture on the right foot.  Other 
medical evidence was both received in connection with this 
claim, and a VA examination was conducted.  By rating action 
in June 1997, the classification of the service connected 
foot disability was expanded to include ruptured tendon, 
right foot, and a 10 percent evaluation was assigned for the 
bilateral pes planus with ruptured tendon, right foot from 
February 1997. 

In August 1997, the representative filed a claim of clear and 
unmistakable error in rating decision of December 1991.  It 
was contended that there was enough evidence at that time to 
permit allowance of the claim.  A notice of disagreement and 
statement of the case was issued on this matter.  In 
September 1997, the veteran filed a claim for an earlier 
effective date for an increased rating for the service 
connected foot disability.  This claim was contained in a 
September 1997 Memorandum entitled, "NOTICE OF 
DISAGREEMENT."  However, it is noted that there was no 
rating action addressing this matter at the time the veteran 
filed the Notice of Disagreement.  By rating action of 
October 1997, the effective date of increase was changed from 
February 20 to February 18, 1997.  A Supplemental Statement 
of the Case was then issued in October 1997 which noted that 
the attached rating action corrected a harmless error in 
rating action of June 19, 1997, but that the award of 
benefits was not effected.  A letter received in November 
1997 may be considered a notice of disagreement to this 
issue.  The issue of an earlier effective date for an 
increased rating for the service connected foot disability 
will be addressed in the Remand portion of this decision.
 
II.  Discussion

A review of the record reveals that by a December 3, 1991 
decision, the RO denied the veteran's claim for a compensable 
evaluation for his service-connected bilateral pes planus.  
That denial is final as the veteran failed to file a timely 
appeal therefrom.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).  In this regard, 
correspondence from the veteran subsequent to that time 
addressed the right ankle only and not the foot.  
Specifically, the veteran noted that the basis of his recent 
claim was that the ankle disability was evidence of a further 
worsening of the flat foot disability.  The veteran and his 
representative now contend that that decision was clearly and 
unmistakably erroneous.  Specifically, they point out that 
the condition of the veteran's feet at that time was similar 
to the current condition.  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has addressed the 
question of determining when there is clear and unmistakable 
error (CUE) present in a prior decision.  In this regard, the 
Court has propounded a three pronged test; namely (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo the court stated,

...CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error....If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error...that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

The veteran's sole contention is that the RO improperly 
failed to assign a compensable rating for his pes planus in 
December 1991.  In essence, the veteran is asserting that the 
RO, in the rating action in issue, misevaluated and 
misinterpreted the evidence of record.  This allegation does 
not fit the definition of a viable CUE claim.  Specifically, 
in Damrel v. Brown, 6 Vet. App. 242 (1994), the Court held 
that the argument that the RO misevaluated and misinterpreted 
the evidence available to it at the time of the final prior 
determination (reweighing of the evidence) is not the type of 
administrative error reversible under 38 C.F.R. § 3.105(a).  
Under the circumstances, the Board concludes that the veteran 
has failed to reasonably raise a viable claim of CUE 
regarding pes planus.  It is noted incidentally that the only 
issue addressed in the rating action of December 1991 was 
entitlement to an increased rating for pes planus.  The issue 
of service connection for an ankle disability was not 
addressed until a later rating action when the RO realized it 
had failed to address the service connection issue in the 
December 1991 rating action.  If the veteran wishes to claim 
clear and unmistakable error in the rating action of May 1992 
which denied service connection for a bilateral ankle 
disability, he or his representative should make their 
intentions known to the VA.

ORDER

As the veteran has failed to submit a viable claim of clear 
and unmistakable error with respect to the December 3, 1991 
RO decision, the appeal is denied.

REMAND

As discussed above, the veteran has filed a claim for an 
earlier effective date for the 10 percent rating for his 
service-connected bilateral pes planus with ruptured tendon, 
right foot.  A notice of disagreement has been filed.  As the 
filing of a notice of disagreement gives the Board 
jurisdiction of the case, the case is being Remanded for the 
following action:

The appellant and representative, if any, 
should be furnished a supplemental 
statement of the case on the issue of an 
earlier effective date for a compensable 
rating for service connected bilateral 
pes planus with ruptured tendon, right 
foot.  Information should be provided as 
to the need to file a timely substantive 
appeal if the Board is to address this 
matter.

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  The 
purpose of this REMAND is to accord the veteran due process 
of law.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

